Citation Nr: 0415721	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  99-20 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cyst of the 
scrotum due to undiagnosed illness.

2.  Entitlement to service connection for prostatitis due to 
undiagnosed illness.

3.  Entitlement to service connection for rhinitis due to 
undiagnosed illness.

4.  Entitlement to service connection for headaches due to 
undiagnosed illness.

5.  Entitlement to service connection for a nerve condition 
and muscle twitching due to undiagnosed illness.

6.  Entitlement to service connection for chronic fatigue due 
to undiagnosed illness.

7.  Entitlement to service connection for a psychiatric 
disability due to undiagnosed illness.

8.  Entitlement to service connection for a skin rash due to 
undiagnosed illness.

9.  Entitlement to service connection for joint and muscle 
pain due to undiagnosed illness.

10.  Entitlement to service connection for a digestive 
problem due to undiagnosed illness.

11.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to 
December 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision that denied the 
veteran's claim for service connection for each of the 
disabilities at issue, as well as his claim for an increased 
rating for his service-connected low back disability.

The veteran initially indicated on his substantive appeal 
submitted in August 1999 that he wanted to testify at a 
hearing before a Veterans Law Judge of the Board at the RO.  
In March 2004, his representative withdrew the request for 
such a hearing.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

The veteran asserts that he has a multitude of undiagnosed 
disabilities and that they are apparently due to his service 
in the Persian Gulf.  The veteran's discharge certificate 
confirms that he had Southwest Asia service during the 
relevant time period.  The Board acknowledges that he 
underwent a Persian Gulf registry examination in September 
1996.  The diagnoses included anxiety depression with 
recurrent headaches, fatigue and psychosomatic disorder; 
multiple arthralgia/myalgia; history of rhinitis; history of 
psychosomatic gastrointestinal reaction; history of recurrent 
prostatitis; and small cyst on the right scrotum.  The 
examiner did not state whether there were clinical, objective 
indications of the claimed conditions, nor did he state 
whether the condition or symptoms were attributable to a 
known clinical diagnosis.  It is noted that the veteran has 
not been afforded an examination for these conditions for 
many years.  

The veteran also claims that a higher rating should be 
assigned for his service-connected low back disability.  When 
he was examined by the VA in January 1998, the veteran 
reported that he had been treated for his back at St. Mary's 
Hospital approximately six months earlier.  In addition, 
during the VA examination in August 2003, the veteran alleged 
that he had been treated by a chiropractor for his back.  
There is no indication in the record that the RO attempted to 
obtain these records.  Finally, the Board notes that the 
August 2003 examination does not appear to be complete as all 
motions of the thoracolumbar spine were not listed.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for the disabilities 
for which he seeks service connection 
since his separation from service and for 
his low back disability since November 
1996.  The veteran should be specifically 
asked to provide the pertinent 
information concerning St. Mary's 
Hospital and the chiropractor from whom 
he received treatment for his back 
disability.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
orthopedics to determine the nature and 
extent of his low back disability.  All 
necessary tests should be performed.  The 
orthopedic examiner should comment on any 
functional impairment due to pain and the 
pathology associated with pain should be 
described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  The veteran should be afforded VA 
examinations by appropriate specialists, 
including orthopedics, neurology, 
genitourinary disease, psychiatry, 
gastrointestinal disease, and ear, nose 
and throat disease.  All necessary tests 
should be performed.  The claims folder 
must be made available to the examiners 
in conjunction with the examinations.  
The examiners should be requested to 
state whether it is at least as likely as 
not that the veteran has objective 
indications of the claimed symptoms and, 
if so, whether the symptoms are 
attributable to a "known" clinical 
diagnosis.  The examiners should state 
whether the veteran's symptoms/identified 
disabilities are attributable to service, 
including as a result of his being in the 
Persian Gulf.  The rationale for all 
opinions expressed should be set forth.  

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If any benefit sought is 
not granted to the appellant's 
satisfaction, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



